            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 1 of 12




     JOHN C. BLACK, WSBA #15229
1
     DUNN & BLACK, P.S.
2    111 N. Post, Ste. 300
     Spokane, WA 99201-0907
3
     Telephone: (509) 455-8711
4    Facsimile: (509) 455-8734
     E-mail: jblack@dunnandblack.com
5

6    Attorneys for Plaintiff

7

8
                     IN THE UNITED STATES DISTRICT COURT
9                  FOR THE DISTRICT OF WESTERN WASHINGTON
10
     UNITED STATES OF AMERICA for      )
11   the use and benefit of            ) NO.
     PERFORMANCE CONTRACTING,          )
12                                       COMPLAINT FOR DAMAGES
     INC., a Kansas corporation,       )
13                                     )
                       Plaintiff,      )
14                                     )
            vs.
15
                                       )
     CLARK CONSTRUCTION GROUP, )
16   LLC, a Maryland limited liability )
17   company; TRAVELERS CASUALTY )
     AND SURETY COMPANY OF             )
18   AMERICA, a foreign company;       )
     FIDELITY & DEPOSIT COMPANY )
19
     OF MARYLAND, a foreign company; )
20   ZURICH AMERICAN INSURANCE )
     COMPANY, a foreign company; and   )
21   FEDERAL INSURANCE COMPANY )
     a foreign company.                )
22
                                       )
23                     Defendants.     )
24

25

26


     COMPLAINT FOR DAMAGES - 1
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 2 of 12




           Plaintiff United States of America for the use and benefit of Performance
1

2    Contracting, Inc. and Performance Contracting, Inc. (hereinafter “PCI”), by and
3
     through their attorneys, Dunn & Black, P.S., submit this Complaint for Damages
4
     against Defendants Clark Construction Group, LLC (hereinafter “Clark”),
5

6    Travelers Casualty and Surety Company of America (hereinafter “Travelers”),

7    Fidelity & Deposit Company of Maryland (hereinafter “Fidelity”), Zurich
8
     American Insurance Company (hereinafter “Zurich”) and Federal Insurance
9
     Company (hereinafter “Federal”).
10

11                                  PREFATORY NOTE

12         PCI’s contract with Defendant Clark contains a unilateral arbitration
13
     provision which purports to grant Defendant Clark the sole right to require that all
14
     disputes between PCI and Defendant Clark be subject to binding arbitration. At
15

16   the time of filing this Complaint, PCI has no knowledge whether or not Defendant
17   Clark intends to assert such purported right regarding this dispute.
18
                           PARTIES, JURISDICTION, VENUE
19

20
           1.     At all times material hereto, Plaintiff PCI is a Kansas corporation in

21   good standing, with its principal place of business in Lenexa, Kansas, and is
22
     registered as a general contractor with the Washington State Department of Labor
23
     & Industries, license number, PERFOCI159K1. PCI has done all things required
24

25   of it to maintain bring the current lawsuit.

26


     COMPLAINT FOR DAMAGES - 2
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 3 of 12




           2.      Upon information and belief Defendant Clark is a Maryland limited
1

2    liability company, with its principal place of business in Bethesda, Maryland and is
3
     registered as a general contractor with the Washington State Department of Labor
4
     & Industries, license number CLARKCG963M2.
5

6          3.      Upon information and belief, Defendant Travelers is a Connecticut

7    corporation, with its principal place of business in Hartford, Connecticut and is
8
     licensed with the Washington State Office of the Insurance Commissioner, license
9
     number 10.
10

11         4.      Upon information and belief, Defendant Fidelity is a Maryland

12   corporation, with its principal place of business in Schaumburg, Illinois and is
13
     licensed with the Washington State Office of the Insurance Commissioner, license
14
     number 442.
15

16         5.      Upon information and belief, Defendant Zurich is a New York
17   corporation, with its principal place of business in Schaumburg, Illinois and is
18
     licensed with the Washington State Office of the Insurance Commissioner, license
19

20
     number 1476.

21         6.      Upon information and belief, Defendant Federal is a New Jersey
22
     corporation, with its principal place of business in Whitehouse Station, New Jersey
23
     and is licensed with the Washington State Office of the Insurance Commissioner,
24

25   license number 433.

26


     COMPLAINT FOR DAMAGES - 3
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 4 of 12




            7.       The dispute is based upon a breach of a construction contract for a
1

2    project owned by the United States Department of Veterans Affairs and is located
3
     in Seattle, Washington. The amount in controversy exceeds the sum of $75,000
4
     exclusive of interest and costs. Diversity exists between all parties.
5

6           8.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 in

7    that PCI’s claims regarding the subject payment bond arise under 40 U.S.C. § 3131
8
     et seq. (the “Miller Act”).
9
            9.       Venue is proper in this Court pursuant to 40 U.S.C. § 3133(b)(3)
10

11   because the project that is the subject of this action was performed in Seattle,

12   Washington.
13
                                                FACTS
14
            10.      PCI incorporates by reference the allegations set forth above, as if set
15

16   forth fully herein.
17          11.      In September 2014, Clark was awarded a public works contract by the
18
     Department of Veterans Affairs (“VA”) for construction of the project described as
19

20
     the VA Puget Sound Health Care System Phase 2/Mental Health & Research

21   Building, contract no. VA101F-14-C-0034, located in Seattle, Washington
22
     (hereinafter “the Project”).
23
            12.      Defendants Travelers, Fidelity, Zurich, and Federal (collectively “the
24

25   Bond        Issuers”)   jointly   issued   surety   bond   no.   053-SB-1061707548-

26


     COMPLAINT FOR DAMAGES - 4
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 5 of 12




     82298628/09156772, guaranteeing the payment of all claims for labor performed
1

2    and materials, equipment and supplies furnished to the Project. The Bond Issuers,
3
     as surety, and Clark as principal, each bound themselves, and are jointly and
4
     severally liable on the basis of the payment bond, as reflected therein.
5

6           13.   In March 2015, PCI entered into a written subcontract with Clark to

7    provide certain labor, services, materials, equipment and supplies to the Project. A
8
     true and correct copy is attached hereto as Appendix A (hereinafter “the
9
     Subcontract”).
10

11          14.   PCI’s scope of work included without limitation, cold formed metal

12   framing, gypsum sheathing, cementitious sheeting, non-structural metal framing,
13
     gypsum board, acoustical ceilings, suspended wood ceilings, sound absorbing wall
14
     units, raised access flooring and other such requirements as described more fully in
15

16   Appendix A.
17          15.   In exchange for such labor, materials and services, PCI was to be paid
18
     the sum amount of six million six hundred ten thousand dollars and 00/100
19

20
     ($6,610,000.00), which sum was subject to revision in the event there were

21   changes in PCI’s work scope.
22
            16.    The Project suffered a series of delays from the beginning of the
23
     Project. These delays impacted the work progress and led to increased costs to
24

25   PCI.

26


     COMPLAINT FOR DAMAGES - 5
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 6 of 12




           17.   The Project also suffered from a series of water intrusion issues which
1

2    further delayed the Project and which caused Defendant Clark to perform
3
     significant re-work including removal and reinstallation of previously installed
4
     materials and previously completed scope of work.
5

6          18.   Defendant Clark also directed PCI to perform additional work outside

7    of the contracted scope of work, as well as, acknowledged extra work orders for
8
     PCI’s increased expenses and costs due to delays, inefficiencies, design changes,
9
     damage to scope of work by other trades, damaged scope of work due to moisture
10

11   mitigation and other such issues experienced during construction of the Project.

12         19.   The express terms of the contract state that if PCI’s work is changed
13
     at the direction of Clark or the Project owner (the VA), PCI is entitled to an
14
     equitable adjustment to, and increase of, the contract price, as well as payment
15

16   from Clark for the same.
17         20.   PCI has requested Clark issue equitable adjustment to, and an increase
18
     of, the contract price, as well as payment for such increased contract price, based
19

20
     upon PCI additional costs incurred due to Clark’s directed changes to PCI’s scope

21   of work. To date, Clark has failed to comply with PCI’s request.
22
           21.   PCI completed all of its contractual obligations and last furnished
23
     labor, services, materials, equipment and/or supplies for the Project on or about
24

25   June 29, 2018.

26


     COMPLAINT FOR DAMAGES - 6
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 7 of 12




           22.    There is now due and owing from Clark to PCI after accounting for all
1

2    contractual performance, authorized change orders, credits, and charges for all
3
     changed and additional work, for which PCI has demanded payment.
4
           23.    Clark and the Bond Issuers have failed to make payment to PCI under
5

6    the subcontract. PCI has suffered damages including interest, attorney’s fees and

7    costs in an amount to be proven at trial.
8
                              FIRST CAUSE OF ACTION
9              (Breach of Contract/Breach of Good Faith and Fair Dealing)
10         24.    PCI incorporates by reference the allegations set forth above, as if set
11
     forth fully herein.
12

13
           25.    PCI and Clark entered into a written construction subcontract for

14   labor, services, materials, equipment and supplies.
15
           26.    PCI has fully performed all obligations under the subcontract.
16
           27.    Clark’s actions and omissions constitute breaches of the express and
17

18   implied obligations under the Subcontract, including but not limited to the implied

19   covenant of good faith and fair dealing.      In addition, Clark has breached its
20
     contractual obligation to make prompt payment to PCI for all labor, services,
21
     materials, equipment and supplies provided.
22

23         28.    As a proximate result of Clark’s breach, PCI has incurred damages in
24   an amount to be proven at trial but not less than $3,118,774.00, plus interest, costs
25
     and any attorney fees allowed by law or contract.
26


     COMPLAINT FOR DAMAGES - 7
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 8 of 12




                              SECOND CAUSE OF ACTION
1
                           (Unjust Enrichment/Quantum Meruit)
2
           29.    PCI incorporates by reference the allegations set forth above, as if set
3

4    forth fully herein.

5          30.    In the alternative to the Breach of Contract claim pled above, PCI
6
     claims the following cause of action.
7
           31.    PCI performed work on the Project that has conferred value on Clark.
8

9          32.    PCI acted as alleged herein with the expectation of being compensated
10   in an amount equal to the reasonable value of the work it performed.
11
           33.    PCI has not acted as a volunteer or intermeddler.
12

13
           34.    To permit Clark to retain the benefit of PCI’s work without

14   compensating PCI would result in the unjust enrichment of Clark at PCI’s expense,
15
     which should not be allowed.
16
                               THIRD CAUSE OF ACTION
17                               (Promissory Estoppel)
18
           35.    PCI incorporated by reference the allegations set forth above, as if set
19

20
     forth fully herein.

21         36.    Defendant Clark made promises and/or representations to PCI, which
22
     Clark knew or should have known or expected that PCI would reasonably rely
23
     upon to change its position regarding construction of the Project.
24

25

26


     COMPLAINT FOR DAMAGES - 8
            Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 9 of 12




           37.    Based upon Clark’s promises and/or representations regarding
1

2    construction of the Project, PCI justifiably relied upon such promises to provide
3
     labor, services, materials, equipment and/or supplies to the Project.
4
           38.    Injustice can only be avoided by enforcing Clark’s promises and/or
5

6    representations.

7          39.    As a direct and proximate result of Clark’s failure to adhere to their
8
     promises and/or representations regarding construction of the Project, PCI has
9
     suffered damages in an amount to be proven at the time of trial, but not less than
10

11   $3,118,774.00 plus interest, cost and any attorney fees allowed by law or contract.

12                            FOURTH CAUSE OF ACTION
13
                                    (Bond Claim)

14         40.    PCI incorporates by reference the allegations set forth above, as if set
15
     forth fully herein.
16
           41.    Travelers, as surety, issued the Miller Act required bond on the
17

18   Project,

19         42.    As a subcontractor to Clark on the Project, PCI is an intended third-
20
     party beneficiary protected and/or covered under the Bond Issuers’ surety bond
21
     number 053-SB-1061707548-82298628/09156772.
22

23         43.    PCI has fully performed all obligations under the subcontract.
24         44.    More than ninety (90) days has expired since the last date on which
25
     labor was performed or materials were furnished by PCI to Clark for the Project.
26


     COMPLAINT FOR DAMAGES - 9
           Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 10 of 12




           45.    PCI has made demand upon the Bond Issuers and Clark for payment
1

2    on the Bond and otherwise satisfied all conditions necessary to receive payment
3
     from the Bond Issuers and/or Clark, but none have paid PCI the amounts
4
     demanded.
5

6          46.    PCI’s claims as alleged herein are therefore secured by the Bond

7    Issuer’s payment bond.
8
           47.    Under Travelers’ bond, Travelers is liable to PCI for the amount owed
9
     under the Subcontract, which is an amount to be proven at trial, plus prejudgment
10

11   interest, costs and any attorney fees as allowed by law and/or contract.

12         WHEREFORE, PCI prays for the following relief:
13
           1.     For judgment against Clark, Travelers, Fidelity, Zurich, and Federal
14
     jointly and severally, in an amount to be proven at trial;
15

16         2.     That PCI be awarded prejudgment interest;
17         3.     That PCI be awarded all attorney fees and costs allowed by law and/or
18
     contract;
19

20
           4.     For judgment on and foreclosure against the Bond Issuers’ bond no.

21   053-SB-1061707548-82298628/09156772 in an amount to be proven at trial, plus
22
     interest, attorney fees, and costs; and
23
           4.     For such other and further relief as the Court deems proper.
24

25

26


     COMPLAINT FOR DAMAGES - 10
         Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 11 of 12




1

2        DATED this 20th day of June, 2019.
3

4
                                       /s/ John C. Black
5                                      JOHN C. BLACK, WSBA #15229
6                                      Dunn & Black, PS
                                       111 North Post, Ste. 300
7                                      Spokane, WA 99201
                                       Telephone: (509) 455-8711
8
                                       Facsimile: (509) 455-8734
9                                      jblack@dunnandblack.com
10                                     Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT FOR DAMAGES - 11
           Case 2:19-cv-00960-MLP Document 1 Filed 06/20/19 Page 12 of 12




                              CERTIFICATE OF SERVICE
1

2

3
           I hereby certify that on this 20th day of June, 2019, I caused to be

4
     electronically filed the foregoing Complaint with the Clerk of the Court using the

5
     CM/ECF system.

6

7
           DATED this 20th day of June, 2019.

8

9
                                            /s/ John C. Black

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT FOR DAMAGES - 12
